Title: To John Adams from the Comte de Vergennes, 24 May 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


      
       A Versailles le 24 May 1780
      
      J’ai reçu, Monsieur, les deux lettres que vous m’avez fait l’honneur de m’ecrire les 12. et 19. de ce mois. Je n’avois pas besoin de votre apologie pour rendre justice aux sentiments patriotiques qui vous animent: vous connoissez les interêts et les engagements de votre patrie: je suis certain que vous n’aurez jamais d’autre objet que de consolider les uns et les autres. Vous pourrez juger par là, Monsieur, de la confiance que nous mettons dans vos principes, et de la sécurité que nous avons d’avance par raport à la conduite que vous tiendrez dans le cas où la Cour de Londres vous feroit parvenir des ouvertures de conciliation.
      Je vous fais mes remerciments, Monsieur, pour les gazettes américaines que vous avez bien voulu me communiquer; j’aurai soin qu’elles vous soient renvoyées, exactement.
      J’ai l’honneur d’être très-sincerement, Monsieur, votre très-humble et très-obéissant serviteur,
      
       De Vergennes
      
     